Adams, P. J.:
Manifestly the determination of this appeal calls for the construction of the will of Maranda R. Hammond and an adjudication as to the. nature and quality of the proceeds of the Sauquoit premises.
The construction of wills, which are often expressed in language so ambiguous as to obscure and render somewhat uncertain the real purpose of the testator, is one of the most difficult and unsatisfactory duties with which courts have to deal, for it seldom happens that the facts of any two cases are so nearly alike as to permit those of one to be used as a precedent for another, and as a consequence each case is dependent in a large measure upon its own circumstances for whatever assistance may be obtained in an effort to ascertain the true meaning of the language employed. There are,' however, certain rules of construction which are applicable to all cases and which when followed are often quite helpful in the determination of questions which, without their aid, would be well-nigh impossible of solution. One, and, perhaps, the most important of these rules, is that the court shall ascertain, if possible, the intention of the testator, and then give to the instrument an interpretation which shall accord with and effectuate such intention. To this end it is permissible to transpose words and phrases or to insert or omit them; in short, to subordinate the language of the will to the intent of the testator, when such intent is once ascertained with any degree of certainty. (Tilden v. Green, 130 N. Y. 29.)
We think, however, that it will hardly be necessary to resort to this means of construction in the present instance, for there can be little doubt as to what was really intended by the testatrix, although it must be conceded that such intent is somewhat inartistically expressed.
In the first place it is perfectly plain that by the 7th clause of her will Mrs. Hammond gave to her sister, Mrs. Teachóut, a life estate in the Sauquoit house and lot. It is equally clear that while by the 12th clause she directed her executrices to sell all of her real estate and convert the same into money, she expressly reserved the house and lot in question from the operation of such power of sale during the lifetime of Mrs. Teachout, the life tenant, and the life estate created by the 7th clause not being subject to such power of *551sale, it would seem that the equitable conversion, if there be one, must date from the -time of the sale, instead of from the death of the testatrix, as would ordinarily be the case were the power to sell imperative and no time for its exercise specified in the instrument by which it is created. (7 Am. & Eng. Ency. of Law [2d ed.], 469; 3 Pom. Eq. Juris. § 1162; Underwood v. Curtis, 127 N. Y. 523, 533; Clift v. Moses, 116 id. 144 ; Moncrief v. Ross, 50 id. 431.)
That the sale of the Sauquoit premises after the death of Mrs. Teachout did work an equitable conversion of what was theretofore real property into personal property must, we think, be conceded.
The testatrix not only directed that the sale should be made, but she also directed what disposition should be made of the proceeds, and it is difficult to read the 12th clause of. her will without reaching the conclusion that such sale and disposition were for the sole purpose of distribution of the residuum of her estate. (Fisher v. Banta, 66 N. Y. 468; Morse v. Morse, 85 id. 53, 59; Matter of Russell, 59 App. Div. 242.)
With this much settled, it remains only to determine who is entitled to the proceeds of such sale. By the 7th clause of her will the testatrix gives such proceeds to her two sisters and a brother, but as one of the legatees to whom this bequest is made is Mrs. Teachout, and as by the express terms of the will there could be no “ proceeds ” until after her death, obviously she could not in person take under the will, and it is because of this circumstance that it is insisted by certain of Mrs. Hammond’s heirs that the legacy to Mrs. Teachout lapsed upon her death.
It is said by Redfield in his work upon Wills (Vol. 2, p. 442) thát “ The courts have for a long time inclined very decidedly against adopting any construction of wills which would result in partial intestacy, unless absolutely forced upon them.”
This tendency it is further said is due in part to a rule of policy but in a much larger measure to a desire on the part of the courts to carry into effect the presumed intention of the testator. But whatever may be the reason for the rule, it is one which has been frequently enunciated and one which may now be regarded as well settled. (Lyman v. Lyman, 22 Hun, 261; Vernon v. Vernon, 53 N. Y. 351, 361; Byrnes v. Baer, 86 id. 210, 218; Provoost v. Calyer, 62 id. 545; Schult v. Moll, 132 id. 122.)
*552. We think that such a construction as the one contended for is not “ forced ” upon us in the present ease for reasons which may be briefly stated.
It is the settled policy of the law to favor the vesting of -legacies, provided that result can be attained without doing .violence to the obvious intent of the testator (Bowditch v. Ayrault, 138 N. Y. 222), and consequently the question of when a. legacy vests is, generally speaking, one of intent.
It requires but a casual reading of Mrs. Hammond’s will to arrive at the conclusion that it was apparently the intention of the testatrix to provide her sister, Mrs. Teachout, with a home during her ' lifetime, and also to reserve to her an absolute interest in the property assigned to her for such a home to the extent of one-third of the value thereof. To this end she provided that she should have a life interest in the entire property and a third interest in the proceeds thereof when it should be sold. Of course, as we have already suggested, she could not come into the personal enjoyment, of the latter provision, because of her decease; but can there be-any doubt as to the design of the testatrix that- it should be hers ? Clearly not; and if so then it requires. no forced construction of the will in question to hold that the legacy to Mrs. Teachout of one-third of the “proceeds” of the Sauquoit house and lot Vested in. her, subject to her life estate in the entire premises, upon the death, of Mrs. Hammond. On the contrary, such a construction is on& which is natural, entirely consistent with the other provisions of the-will, and in harmony with the obvious intent of the testatrix. These views lead to a reversal of that part of the decree appealed from.
So much of the decree of the Surrogate’s Court as is appealed from should be reversed, except as to such portion thereof as is-expressly waived by the written stipulation of the attorney for Charles W. Teachout, as administrator, etc.', and case remitted to-that court for such further proceedings as may be necessary, including the awarding of costs to such party or parties, and from such, fund, as to. that court may seem proper.
McLennan, Williams and Hisoook, JJ., concurred; Spuing,, J., concurred in result.
*553So much of the decree of Surrogate’s Court as is appealed from reversed,- except as to such portion thereof as is expressly waived by the written stipulation of the attorney for the appellant, Charles W. Teachout, as administrator, etc., and case remitted to that court for such further proceedings as may be necessary, including the awards ing of costs to such party or parties and from such fund as to that court may seem proper.